Exhibit 10.2

Form of Promissory Note

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER ANY APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT. IN ADDITION, THE TRANSFERABILITY OF THE SECURITIES REPRESENTED HEREBY
IS RESTRICTED AS SET FORTH IN SECTION 4 HEREOF.

No:             

MATTERSIGHT CORPORATION

Promissory Note

 

$                December             , 2011

FOR VALUE RECEIVED, the undersigned, MATTERSIGHT CORPORATION, a Delaware
corporation (the “Company”), hereby promises to pay to             (the
“Holder”), the principal sum of              Dollars and             Cents
($            ) (the “Principal”), in accordance with the terms and conditions
hereinafter set forth.

SECTION 1. Payments of Principal and Interest.

(a) Interest Rate. The Note shall bear and accrue simple interest (“Interest”)
on the outstanding Principal (computed on the basis of a 365-day year and actual
days elapsed) at the rate of 7% per annum (the “Interest Rate”). Upon the
occurrence and during the continuation of any Event of Default hereunder the
Principal and any accrued and unpaid Interest thereon shall bear interest at the
rate otherwise applicable thereto plus 2% per annum until this Note shall have
been paid in full in cash (the “Default Rate”); provided that nothing in this
Section 1(a) shall be deemed a waiver of payment in full in cash on or before
the Maturity Date.

(b) Payments. Payments of Principal of and Interest on this Note shall be made
in lawful money of the United States of America by wire transfer of immediately
available funds to the bank account specified by the Holder or such other place
as the Holder shall have designated by written notice to the Company. Interest
shall be paid in arrears on the Maturity Date.

(c) Maturity Date. Subject to Sections 3(c) and 6 hereto, the full amount of
Principal then-outstanding and all accrued but unpaid Interest hereunder shall
be due and payable on December 31, 2012 (the “Maturity Date”).

(d) Prepayment. The Company may, at its sole option at any time, prepay this
Note, without penalty or premium, in whole or in part, together with Interest on
the Principal so prepaid to the date of such prepayment.

 



--------------------------------------------------------------------------------

SECTION 2. The Notes. The Company issued this Note in connection with the
Purchase and Settlement Agreement, dated December 19, 2011 (the “Purchase and
Settlement Agreement”), by and among the Company and the Sellers (as defined
therein) that provides for the Company to issue notes in the aggregate principal
amount of $            . The notes issued in connection with the Purchase and
Settlement Agreement, including this Note, are herein referred to collectively
as the “TCV Notes”. All payments made on the TCV Notes shall be paid ratably
based upon the outstanding principal amount of each of the notes.

SECTION 3. Covenants of the Company.

(a) Restricted Payments. So long as any Principal or Interest is outstanding on
the Note, the Company hereby covenants and agrees that it shall not (i) declare
or make any dividend payment or other distribution of assets, properties, cash,
rights, obligations, or securities on account of any stock or stock equivalent,
except that the Company may declare and pay regularly scheduled dividends on the
Company’s 7% Series B Convertible Preferred Stock (the “Series B Stock”), or
(ii) purchase, redeem, or otherwise acquire for value any stock or stock
equivalent of the Company now or hereafter outstanding, except that the Company
may (A) repurchase up to 200,000 shares of Series B Stock for a price not to
exceed $8.60 per share plus an amount equal to the accrued but unpaid dividends
on the Series B Stock as of the date of redemption, and (B) make repurchases of
stock or stock equivalents of the Company from directors, officers or employees
of the Company, deemed to occur upon the exercise of equity incentive awards, to
the extent such deemed repurchases fund the exercise price or tax obligations
relating to such equity incentive award.

(b) Limitation on Indebtedness. So long as any Principal or Interest is
outstanding on the Note, the Company shall not create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except the TCV Notes and Indebtedness not to exceed
$2,000,000 in the aggregate at any time outstanding. “Indebtedness” means, all
obligations of the Company for borrowed money and all obligations of the Company
evidenced by bonds, debentures, notes, loan agreements, or other similar
instruments. For the avoidance of doubt, this Section 3(e) does not limit or
restrict the Company’s ability to incur capital or operating lease obligations.

(c) Limitations on Equity Issuances. So long as any Principal or Interest is
outstanding on the Note, within five (5) business day of the receipt by the
Company of net proceeds from the issuance of equity or equity equivalents
(including any capital contribution), the Company shall apply fifty percent
(50%) of such net proceeds to the prepayment of Principal and Interest on each
of the TCV Notes, on a pro rata basis.

SECTION 4. Non-Negotiability; Non-Transferability.

This Note shall not be negotiable, assignable, or transferable, except in the
event of the liquidation of the Holder, to the Holders’ successors, assigns,
executors, administrators, or duly appointed legal representatives, as
applicable; provided upon any assignment, any successor in interest or
subsequent holder shall comply with the provisions of Section 6 hereto, or such
transfer shall not be effective.

 

-2-



--------------------------------------------------------------------------------

SECTION 5. Event of Default.

(a) Event of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

(i) Payment Default. The Company fails to pay Principal and/or Interest on the
Note, when and as the same shall become due and payable, whether at the Maturity
Date, or by acceleration, or otherwise.

(ii) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (A) apply
for or consent to the appointment of a receiver, trustee, liquidator, or
custodian for itself or all or substantially all of its property, (B) be unable,
or admit in writing its inability, to pay its debts generally as they mature,
(C) make a general assignment for the benefit of its creditors, (D) be dissolved
or liquidated, (E) commence a voluntary case or other proceeding seeking
liquidation, reorganization, or other relief with respect to itself or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect, or (F) take any action for the purpose of effecting any of the
foregoing; or

(iii) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator, or custodian for the Company or
all or substantially all of its property, or an involuntary case or other
proceeding seeking liquidation, reorganization, or other relief with respect to
the Company or the debts thereof under any bankruptcy, insolvency, or other
similar law now or hereafter in effect, shall be commenced and an order for
relief entered or such proceeding shall not have been dismissed or discharged
within thirty (30) days after commencement; or

(iv) Breach of Note. The Company breaches in any material respect any
representation, warranty, covenant, or other term or condition of this Note;
provided that, if such breach is capable of being cured, such breach shall have
continued for a period of at least thirty (30) consecutive calendar days after
the earlier of the date on which written notice thereof has been delivered by
the Holder to the Company or by the Company to the Holder. For the avoidance of
doubt, any breach by the Company in any material respect of any representation,
warranty, covenant or other term or condition of this Note that is not capable
of being cured shall be deemed to have occurred at the time of such breach.

(b) Notice of Breach or Event of Default. The Company shall notify the Holder in
writing within ten days after the occurrence of any breach of representation,
warranty, covenant or other term or condition of this Note or any Event of
Default and ten days prior to the occurrence of any Change in Control.

(c) Rights of the Holder upon an Event of Default. Upon the occurrence or
existence of an Event of Default set forth in 5(a), unless such Event of Default
is waived by the Holder in writing, immediately and without notice, all
outstanding obligations owing from the Company hereunder, including, without
limitation, all Principal and accrued Interest hereunder, shall automatically
become immediately due and payable, without presentment, demand, protest,

 

-3-



--------------------------------------------------------------------------------

or any other notice of any kind, all of which are hereby expressly waived. In
addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, the Holder may exercise any other right, power, or remedy
granted to it by this Note or otherwise permitted to it under applicable law,
either by suit in equity or by action at law, or both.

SECTION 6. Waivers; Amendments; Assignments. None of the provisions of this Note
may be waived, amended, supplemented, or otherwise modified without the written
consent of the Company and the Holder. An assignment of this Note by the Holder
may be effectuated only upon surrender of the original Note to the Company
followed by either reissuance of this Note to the new Holder or the issuance of
a new instrument to such new Holder by the Company. The Company shall not be
obligated to recognize any individual, corporation, partnership, firm, limited
liability company, joint venture, trust, association, group, or other entity (a
“Person”) other than the registered Holder as having an interest in this Note,
despite any notice to the contrary, unless the provisions of this Section 6 have
been complied with.

SECTION 7. Change in Control. All Principal and Interest shall immediately
become due and payable, without presentment, demand, protest, or any other
notice of any kind, all of which are hereby expressly waived, upon the
occurrence of a Change in Control. For purposes of this Note, a “Change in
Control” shall be deemed to occur upon: (a) any consolidation or merger of the
Company with or into any other Person, or any other corporate reorganization, in
which the stockholders of the Company immediately prior to such consolidation,
merger, or reorganization, own less than 50% of the Company’s voting power
immediately after such consolidation, merger, or reorganization, or any
transaction or series of related transactions (including, without limitation,
any sale, issuance, transfer or other disposition of stock or stock equivalents)
to which the Company is a party in which the stockholders of the Company
immediately prior to the first such transaction own, after giving effect to such
transactions, less than 50% of the Company’s voting power immediately after such
transaction or series of transactions, or in which in excess of 50% of the
Company’s voting power is transferred, excluding any consolidation or merger
effected exclusively to change the domicile of the Company; or (b) a sale,
lease, exchange or other disposition of all or substantially all of the assets
of the Company.

SECTION 8. Fees and Expenses. Each party is liable for the expenses of its
respective attorneys and advisors in connection with this Note and the
transactions contemplated hereby; provided, however, that the Company shall pay
all reasonable costs and expenses incurred by or on behalf of the Holder in
connection with the Holder’s exercise of any or all remedies under this Note
following the occurrence and continuation of an Event of Default, including,
without limitation, reasonable attorneys’ fees.

SECTION 9. Extension of Maturity. Should any payment date occur on a day other
than a business day, such payment date shall be extended to the next succeeding
business day, and, in the case of Principal, Interest shall be payable thereon
at the rate per annum herein specified during such extension. The term “business
day” shall mean any day that is not a Saturday, Sunday, or a day on which
banking institutions in Chicago, Illinois are not required to be open.

 

-4-



--------------------------------------------------------------------------------

SECTION 10. Successors and Assigns. The provisions of this Note shall be binding
upon and inure to the benefit of the Company and its successors and assigns, and
to the Holder and its respective successors, assigns, heirs, executors,
administrators, and duly appointed legal representatives, as applicable, who
shall succeed to the Holder’s rights and obligations in, to, and under this Note
pursuant to Section 4 hereof.

SECTION 11. Governing Law. This Note will be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
reference to its choice of law rules.

SECTION 12. Consent to Jurisdiction, Etc. The Company and the Holder agree that
any suit, action, or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Note shall be brought only
to the exclusive jurisdiction of the Courts of Chancery of the State of Delaware
or, if under applicable law exclusive jurisdiction over the matter is vested in
the federal courts, the federal courts located in the State of Delaware, and
each of the Company and the Holder hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action, or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection it may now or hereafter have to the laying of the venue of
any such suit, action, or proceeding in any such court or that any such suit,
action, or proceeding which is brought in any such court has been brought in an
inconvenient forum. The Company and the Holder agree that, after a legal dispute
is before a court as specified in this Section 12, and during the pendency of
such dispute before such court, all actions, suits, or proceedings with respect
to such dispute or any other dispute, including without limitation, any
counterclaim, cross-claim, or interpleader, shall be subject to the exclusive
jurisdiction of such court. Process in any such suit, action, or proceeding may
be served on either the Company or the Holder anywhere in the world, whether
within or without the jurisdiction of any such court. Each of the Company and
the Holder hereto agrees that a final judgment in any action, suit, or
proceeding described in this Section 12 after the expiration of any period
permitted for appeal and subject to any stay during appeal shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable laws.

SECTION 13. Waiver of Jury Trial. THE COMPANY AND THE HOLDER OF THIS NOTE HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE.

SECTION 14. Notices. All notices, requests, demands and other communications
regarding this Agreement shall be in writing and delivered in person, sent by
facsimile, sent by electronic mail or sent by Registered or Certified U.S. Mail,
Postage Prepaid, Return Receipt Requested, and properly addressed as follows:

To the Company:

Mattersight Corporation

200 South Wacker Drive

Suite 820

Chicago, IL 60606

 

-5-



--------------------------------------------------------------------------------

Fax: (775) 252-9987

Attention: Kelly D. Conway

With a copy (which shall not constitute notice) to:

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60601

Fax: (312) 558-5700

Attention: Steven J. Gavin, Esq.

To Holder:

C/o Technology Crossover Ventures

528 Ramona Street

Palo Alto, California 94301

Fax: (650) 614-8222

Attention: Carla S. Newell

With a copy (which shall not constitute notice) to:

Richards, Layton & Finger, P.A.

920 N. King Street

Wilmington, Delaware 19801

Fax: (302) 498-7772

Attention: Gregory V. Varallo

Any notice so addressed shall be deemed to be given: if delivered by hand, on
the date of such delivery; if sent by facsimile, on the date of proof of
transmission; if sent by electronic mail, on the date of proof of receipt; if
mailed by overnight courier, on the first business day following the date of
such mailing; and if mailed by registered or certified mail, on the third
business day after the date of such mailing.

SECTION 15. Severability. Any provision of this Note which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Note, and any such prohibition or unenforceability
in any jurisdiction will not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by law, the Company and the
Holder waive any provision of law which renders any such provision prohibited or
unenforceable in any respect.

* * * * *

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer as of the date set forth above.

 

MATTERSIGHT CORPORATION By:     Name: Kelly D. Conway Title: President and Chief
Executive Officer